DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 12/10/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-2, 4-10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Takano et al. (“Takano”, US Pub 2017/0063232).
Regarding claim 1, Takano teaches (Fig. 3; Para 44-63 and Para 28-40) a semiconductor integrated circuit (IC 10) for a regulator (LDO regulator), the semiconductor integrated circuit (IC 10) comprising: a voltage control transistor (Q1) that is connected between a voltage input terminal (IN) to which a DC voltage is input (Vin) and an output terminal (OUT_dc); a control circuit (Cont, 13, 11, R1, R2) that controls the voltage control transistor (Q1) according to a feedback voltage (Vfb, via bleeder ‘R1-R2) of an output (Vout); a first transistor (Q2-Q4) which is provided in parallel (current mirror config w/ Q1) with the voltage control transistor (Q1) and to which an electric current in a proportional reduction (para 30) from an electric current flowing to the voltage control transistor (Q1) flows; a first comparison circuit (14-17, 19) that determines which of the electric current flowing to the first transistor (Q2-Q4) and a predetermined current value (Iout flowing thru or detected using current-mirror configuration between Q1-Q4) is larger (i.e. using 16); and a first output terminal (OUT, P1-P5) for outputting outside a determination result (i.e. on OUT) by the first comparison circuit (14-17, 19), wherein an output of the first comparison circuit (14-17, 19) is inverted (i.e. using inverting operation of ‘20, Qs’ or ‘18, Q6’) in response to the electric current flowing to the first transistor (Q2-Q4),the electric current being smaller (using  various abnormality detection comparison technique) than a rotation lock detection current value (i.e.16) which is set in advance.
[NOTE. Applicant’s term(s) like ‘rotate/rotation/or rotational’ value or states and driving a ‘motor to rotate’ are used to describe use of a load which is applied in a vehicle system (i.e. to drive a motor or fan). Hence, such terms are only given weight for application usage of load, wherein Takano anticipates for such usage in its load, using IC10; see para 4-5]
Regarding claim 2, Takano teaches a first external terminal (P1, P2) for connecting a first current-voltage converting element (Rop, Rsc) that converts the electric current flowing to the first transistor (Q2, Q3) into a voltage, wherein the first comparison circuit (14-17,19) compares a voltage corresponding to the predetermined current value (Iout) with the voltage obtained by converting of the electric current by the first current-voltage converting element (Rop, Rsc) connected to the first external terminal (P1, P2).
Regarding claim 4, Takano teaches a second transistor (Q3) which is provided in parallel with the voltage control transistor (Q1) and the first transistor (Q2) and to which an electric current in a proportional reduction from the electric current flowing to the voltage control transistor flows (para 30); a second current-voltage converting element (Rsc) that converts the electric current (Isc) flowing to the second transistor (Q3) into a voltage; and a second comparison circuit (17) that compares the voltage obtained (at the non-inverting input) by converting of the electric current (of Isc_Q3) by the second current-voltage converting element (Rsc) with a second comparison voltage (Vref’ used in 17’s inverting input) corresponding to a voltage obtained by current-voltage conversion of a short-circuiting abnormality detection current value which is set in advance, and determines (determined result is outputted from 17, using two compared received inputs) which of the voltage obtained by the second current-voltage converting element (Rsc) and the second comparison voltage (Vref’) is larger wherein 
Regarding claim 5, Takano teaches a delay circuit (19) that delays an output of the second comparison circuit (17’S outout), wherein a signal obtained by having a logical sum (output of 18) of an output signal of the first comparison circuit (i.e. 16-17’s output is delayed using ‘20 and 19’ combined operational outputs) and a signal delayed by the delay circuit (19) is able to be output as an abnormality detection signal from the first output terminal (OUT, P1-P5).
Regarding claim 6, Takano teaches a second external terminal (P5) for connecting a second capacity element (Cd) to form the delay circuit (19).
Regarding claim 7, Takano teaches (Fig. 3; Para 44-63 and Para 28-40) a semiconductor integrated circuit (IC 10) for a regulator (LDO) for forming a power supply device that supplies an operation voltage to a drive circuit (to load) which drives a motor to rotate (i.e. application or usage like motor or fan, however such elements are anticipated when using in load like vehicles; Para 4-5), the semiconductor integrated circuit (IC 10) comprising: a voltage control transistor (Q1) that is connected between a voltage input terminal (IN) to which a DC voltage (Vin) is input and an output terminal (OUT) to which an external load (LOAD) is connected; and a control circuit (Cont, 13, 11, R1, R2) that controls the voltage control transistor (Q1) according to a feedback voltage (Vfb, via bleeder ‘R1-R2) of an output (Vout), wherein a flag (14-17, 19: determining which of the electric current flowing thru ‘Q1-Q4 and a predetermined current value ‘Iout’ is larger, using various abnormality detection comparison technique) indicating an abnormality is raised in response to an electric current flowing to the voltage control transistor (Q1) becoming smaller  (using ‘flag’- various abnormality detection comparison technique) than a  rotation lock detection current value (i.e. 16) which is set in advance.
[NOTE. Applicant’s term(s) like ‘rotate/rotation/or rotational’ values or states and driving a ‘motor to rotate’ are used to describe use of a load which is applied in a vehicle system (i.e. to drive a motor or fan). Hence, such terms are only given weight for application usage, wherein Takano anticipates for such usage in its load, using IC10; see para 4-5]
claim 8, Takano teaches a rotation lock detection circuit (16) which detects that the electric current flowing to the voltage control transistor (Q1) becomes smaller than the rotation lock detection current value (Vref’ used in 16); and an external terminal (P3, P1) to output a detection result of the rotation lock detection circuit (output of 16 is passed to 20 and ‘21, Q5’), wherein an abnormality signal (Err_OP to CPU) is output from the external terminal (P3) in response to detection of a rotation lock state by the rotation lock detection circuit (16).
[NOTE. Applicant’s term(s) like ‘rotate/rotation/or rotational’ value and driving a ‘motor to rotate’ are used to describe use of a load which is applied in a vehicle system (i.e. to drive a motor or fan). Hence, such terms are only given weight for application usage, wherein Takano anticipates for such usage in its load, using IC10; see para 4-5]
Regarding claims 9-10, Takano teaches a fan motor system (i.e. such elements are anticipated to be used in a motor vehicle; Para 4-5), comprising: a motor (Para 4-5) that rotates a fan; a drive circuit (i.e. to the load) that drives the motor to rotate; and the semiconductor integrated circuit (IC 10) for the regulator (LDO that supplies an operation voltage to the drive circuit (i.e. load).
[NOTE. Applicant’s term(s) like ‘rotate/rotation/or rotational’ values or states and driving a ‘motor to rotate’ are used to describe use of a load which is applied in a vehicle system (i.e. to drive a motor or fan). Hence, such terms are only given weight for application usage, wherein Takano anticipates for such usage in its load, using IC10; see para 4-5]
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US Pub 2017/0063232), in view of Suzuki (US Pub 2009/0184672)
Regarding claim 3, Takano fails to teach a first capacity element is connected to the first external terminal (P1-P5) in parallel with the first current-voltage converting element (Rop, Rsc).
However, Suzuki teaches (Fig. 1-2, 6; revolution circuit 10) a first capacity element (C1-C3) is connected to an external terminal (S1) in parallel with the first current-voltage converting element (R1, R2, r10-r11) [Note, Suzuki also teaches similar integrated circuit design choice to drive a motor to rotate]
Thus, it would have been obvious to one of ordinary skill in the art before the effective fil8ing date of the claiming invention was made to have modified Takano’s integrated circuit to include a filter where a resistor and capacitors are connected in parallel with corresponding external terminal, as disclosed by Suzuki, as doing so would have provided an improved sudden in-rush current control with ripple cancellation, as taught by Suzuki (abstract and para 100-103).
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/9/2022



	/THIENVU V TRAN/                                                                          Supervisory Patent Examiner, Art Unit 2839